WALLIS, J.
Appellant appeals the trial court’s summary denial of his Rule 3.800(a) Motion to Correct Illegal Sentence. The sole issue is whether the trial judge, after finding that Appellant violated his probation, erred by subsequently revoking Appellant’s Youthful Offender status. We find that Rule 3.800(a) is the proper avenue for Appellant to pursue review of the revocation. Blacker v. State, 49 So.3d 785 (Fla. 4th DCA 2010). We note that the order on appeal is silent as to the issue of the revocation of the Youthful Offender designation. We remand for the trial court to address this specific claim.
REVERSED and REMANDED with INSTRUCTIONS.
SAWAYA and PALMER, JJ., concur.